Appeal from award of death benefits. Deceased had been employed by appellant for years as a night watchman at ten dollars per week. While making his rounds on appellant’s premises he sustained accidental injuries from which he died. He also served as watchman for others in the vicinity, for which he was paid various sums totalling twelve dollars and twenty-five cents per week. The Industrial Board found the average weekly wage to be twenty-two dollars and twenty-five cents and made an award on that basis. Appellants contend that deceased was an independent contractor. Award unanimously affirmed, with costs to the State Industrial Board. Present — Hill, P. J., Rhodes, Crapser, Bliss and Heffeman, JJ.